DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 17 November 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
	
Claim Status
Claims 2-4 are cancelled.
Claims 1 and 5-17 are pending.
Claim 11 is withdrawn.
Claims 1, 5-10, and 12-17 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 5, 10, 12-13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (JP 2005255657 (A), of record; citations below refer to the English machine translation previously provided), in view of Fish (US 2004/0065315 A1).
Mitsuo teaches disinfection cloth in which a cloth sheet is impregnated with an aqueous solution of a chlorite, laminated to a synthetic resin bag B charged with an 

    PNG
    media_image1.png
    196
    589
    media_image1.png
    Greyscale

Drawing 1

For claim 1, part (B), bag (B) of Mitsuo is taught as containing an acid in liquid form (pg 3, [0007]). Mitsuo teaches the acid activator in “a predetermined amount” (pg 5: 24-25), reading on “a defined amount.”  As discussed above, the broadest reasonable interpretation of claim 1 does not restrict the claimed acid since the citric acid taught by Mitsuo (pg 4, [0010]) is suitable for generating chlorine dioxide.
For claim 10, Mitsuo teaches the activating agent (an organic acid) in solution (pg 6: 3-5). Although Mitsuo does not explicitly teach the citric acid solution as a solution in water, one of ordinary skill would clearly draw from Mitsuo that the citric acid activator was in an aqueous solution.

For claim 15, Mitsuo teaches the cloth can be impregnated with quaternary ammonium surfactants (pg 4: 34-35).
Mitsuo does not teach the claimed package article.
Fish teaches the missing element of Mitsuo.
Fish teaches a vessel suitable for a chemical reaction that is constructed of a flexible material including at least two reactant chambers containing two isolated reactants. The reactant chambers and reactants are separated by a frangible seal which opens under pressure, allowing the reactants to mix and react (Abstract). Fish teaches the package can contain a towel for cleaning and disinfecting surfaces (pg 6, [0047]). Fish teaches the vessel can be made of molded materials (pg 2, [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date on the claimed invention to modify the invention of Mitsuo to utilize the compartmentalized packaging invention of Fish. A person of ordinary skill would have been motivated to choose the multi-compartment storage system of Fish to house the invention of Mitsuo since Fish teaches the storage system is preferred for the storage of two substances that have to be separated and mixed immediately prior to use; the vessel taught by Fish is easily manufactured by a molding process; and the Fish invention also utilizes a cloth to apply the activated solution to a surface. As discussed in MPEP 2143(I)(B), simple substitution of one known element for another to obtain prima facie obviousness.

2) Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (cited above), in view of Fish (cited above), Aamodt (6,325,969, of record) and Viola (US 3,634,183, of record)
The teachings of Mitsuo and Fish are discussed above. 
The combination of Mitsuo and Fish does not teach activation of a disinfection cloth impregnated with dry chlorite or chlorate salt to produce chlorine dioxide wherein the “disinfection cloth consists of an absorptive material which is in dry and is folded and/or pressed form and increases its volume by at least 50% compared to dry storage as a result of contact with a liquid.”
Aamodt and Viola teach the missing elements of the combination of Mitsuo and Fish.
Aamodt teaches the pores in paper can be impregnated with precursors of chlorine dioxide (CIO). Aamodt teaches that chlorine dioxide can be generated by adding an acid to a dry metal chlorite or chlorate as the precursors (col 2: 37-47 and col 3: 1-6). 
Viola teaches a thinly sliced sheet of regenerated cellulose that is compressed to reduce the thickness thereof to 8-20 percent of the original height to obtain a product which remains compressed until wetted (Abstract). Viola teaches that when an aqueous an antiseptic cleaning solution is added to the compressed sponge, the sponge immediately absorbs the liquid and expand to slightly more than their original 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to impregnate a dry cloth with a chlorate or chlorite salt and compress the dry cloth such that it increases its volume by at least 50% upon wetting. One of ordinary skill in the art would have been motivated to choose a dry cloth impregnated with a chlorate salt since Aamodt teaches that dry chlorate salt impregnated on a dry cloth can be used to generate chlorine dioxide and Viola teaches that a dry, compressed cloth that expands at least 2-fold upon wetting is useful for holding a relatively large amount of liquid, and the compressed cloth will also be storable in a smaller package. Furthermore, as discussed in MPEP 2143(I)(A), combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of prima facie obviousness.

3) Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (cited above), in view of Fish (cited above) and Hemker (US 7,303,737; of record).
The teachings of Mitsuo and Fish are discussed above. 
The combination of Mitsuo and Fish does not teach that the activation liquid additionally contains one or more pH-regulating substances such as a phosphate salt 
Hemker teaches the missing elements of the combination of Mitsuo and Fish.
Hemker teaches a method of generating chlorine dioxide from a persulfate (oxidizer) solution and a chlorite (Abstract). Hemker teaches the chlorite solution is buffered to a pH of from 9 to 12 and the persulfate (activator) solution is buffered to a pH of from 3 to 9 (Abstract), reading on claim 7. Hemker teaches that the addition of an oxidizing agent to a chlorite salt has the advantages of generating the chlorine dioxide quickly and at acceptable concentrations to avoid subsequent dilutions, and the chlorine dioxide product is not corrosive or degrading to the surface to be treated. 
Hemker teaches the persulfate solution can contain cetrimonium chloride (col 5: 29-39), a quaternary ammonium surfactant and antiseptic, or mystramine (misspelled in reference; should read “myrstamine”) oxide (col 5: 55-65), a surfactant, antimicrobial, and anticorrosion agent useful in a hard surface disinfecting spray. Hemker also claims the chlorite solution in chlorite solution includes cleaning surfactant, wetting surfactant, and/or foaming surfactant (col 8, claim 5).
For claim 14, Hemker teaches the oxidizing agent solutions are buffered by phosphate salts (col 8, claim 2).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a pH-regulating substance (buffer) in the composition taught by the combination of Mitsuo and Fish. A person of ordinary skill would have been motivated to choose a buffer in the composition since Hemker teaches an alternative method of generating chlorine dioxide, by adding the 

4) Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (cited above), in view of Fish (cited above) and Hudson (US 2007/0141126 A1, of record).
The teachings of Mitsuo and Fish are discussed above. 
The combination of Mitsuo and Fish does not teach the addition of a group 2 compound to the chlorine dioxide disinfection cloth.
Hudson teaches the missing element of the combination of Mitsuo and Fish.
Hudson teaches an invention directed to an antimicrobial fabric comprising one or more germicides (pg 1, [0006]). Hudson teaches the fabric may comprise chlorine dioxide and second germicide selected from, but not limited to, one or more of: polyhexamethylene biguanide (PHMB); other biguanide compounds; chlorohexidine; and bis-phenols and polyphenols (reading on phenols; pg 1, [0009]).
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 
	
5) Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo (cited above), in view of Fish (cited above) and Cooper (US 8,668,779 A1; of record).
The teachings of Mitsuo and Fish are discussed above. 
The combination of Mitsuo and Fish does not teach the chlorite solution contains one or more pH-regulating substances selected from a carbonate, a hydrogen carbonate, a sulfate, a hydrogen sulfate, a phosphate, and a hydrogen phosphate.
Cooper teaches the missing element the combination of Mitsuo and Fish.
Cooper teaches methods of cleaning and disinfecting a water treatment system, including surfaces, comprising adding chlorate or chlorite salts to water, followed by the addition of an acid (Abstract). Cooper teaches surfactants may be added to the mixture to enhance the cleaning and disinfection process. Cooper teaches that ethoxylated phosphate esters are useful surfactant additives (col 8: 34-40).
prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. 

Examiner’s Reply to Attorney Arguments
The remarks of 17 November 2020 have been fully considered. However, the rejection of claims 1 and 5-10, as currently amended, under 35 U.S.C. § 103 as unpatentable over the cited prior art is maintained

1. Rejection of claims 1, 5, and 10 under 35 U.S.C. 103 as being unpatentable over Mitsuo and Richards
The applicant argues that the term “molded article” is not a product-by-process claim as alleged by the Examiner. The applicant argues that the term “molded” does not describe a process.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The Examiner disagrees with the applicant’s interpretation of the term “molded”; however, to advance prosecution, the Examiner has sited the prior art of Fish (see above). Fish clearly teaches the packaging is formed by a molding 

2) Rejection of claims 6-9, 14, and 16 under 35 U.S.C. 103
As set forth above, it is the position of the Examiner that claim 1 is properly rejected. Since applicant did not set forth additional arguments regarding the correctness of the rejection of claims 6-9, 14, and 16, the rejection of claims 6-9, 14, and 16 is considered proper and is maintained. 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MICHAEL P COHEN/Primary Examiner, Art Unit 1612